DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a national stage entry of PCT/MA2017/000014 filed on June 2, 2017.  Acknowledgment is made of applicant's claim for foreign priority based on applications filed in the French Republic and the Kingdom of Morocco on June 2, 2016.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2021 has been entered.
 
Response to Amendment

Claims 63-73 and 83-85 are being examined as they read on the elected species of groundnut oil as a species of a pharmaceutically acceptable oil.

Response to Arguments
Applicant's arguments filed April 19, 2021 have been fully considered but they are not persuasive.  However, upon further consideration the previous rejection under 35 USC 103 is hereby withdrawn.  Applicant’s arguments with respect to said rejections are moot in view of the withdrawal of the rejection.  
In addition, Applicant argues that Example 4 demonstrates that the claimed invention exhibits one or more superior properties or advantages that a person of ordinary skill in the art would have found surprising or unexpected which is that the inclusion of groundnut oil in the claimed powder formulation as an adsorbent provides surprising and unexpected stabilization of cineole. Applicant argues that the use of groundnut oil as an adsorbent stabilizes cineole at the desired levels (in excess of 95%) in the final mixture and for a period of up to 72 hours of exposure at a temperature of 20° C and ambient humidity of 15%.  
This argument is found not persuasive since whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at “elevated temperatures” using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100°C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110°C and 130°C. The court affirmed the rejection of claims 1-7 and 9-10 because the term “elevated temperatures” encompassed temperatures as low as 60°C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100°C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.).  In the instant case, the claims are drawn to pharmaceutical formulation in powder form comprising cineole, amoxicillin and a pharmaceutically acceptable oil.  Applicant has only demonstrated improved results utilizing groundnut oil and not with any other pharmaceutically acceptable oil.  Furthermore, the new rejection detailed below teaches adding a vegetable oil such as groundnut or peanut oil in the preparation of the powder.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


This action is non-FINAL.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 63-73 and 83-85 are rejected under 35 U.S.C. 103 as being unpatentable over Tesse WO 2016/041958 A1 (Provided on IDS) (equivalent document U.S. Publication No. 2018/0021296 A1 used as translation) in view of Injac et al. U.S. Publication No. 2011/0136883 A1 and Orhan et al. (Turk J Biol, Vol. 35, pages 251-258, 2011).
Claims 63-73 and 83-85 of the instant application claim to a pharmaceutical formulation in powder form comprising cineole, amoxicillin and a pharmaceutically acceptable oil such as groundnut or peanut oil.

Thus Tesse specifically teaches a formulation comprising the combination of cineole and amoxicillin or the combination of cineole, amoxicillin and clavulanic acid which can be in powder form in molar ratio ranges that overlap with the claim molar ratio ranges.
Tesse does not teach the addition of groundnut or peanut oil.
However, Tesse specifically teaches that the form of the composition may be a dry powder.  Although Tesse does not teach a manner of preparing the dry powder form, it would have been obvious to a person of ordinary skill in the art to use a manner of preparation known in the art.

Injac et al. teaches an improved process for the preparation of a pharmaceutical formulation, as well as an improved pharmaceutical formulation suitable for high API load which includes providing a dry formulation or granulation comprising, in admixture, more than 50 wt. % of active pharmaceutical ingredient and from 1 to 10 wt. % of each of any nonaqueous excipient selected from liquid substances [0004]-[0005].  Injac et al. teaches a dry formulation or granulation comprising, in admixture and without water or lower alcohol having been added in any step of its preparation, (i) more than 50 wt. % of active pharmaceutical ingredient and (ii) a nonaqueous excipient selected from liquid substances; wherein the liquid nonaqueous excipient is adsorbed to dryness by the active pharmaceutical ingredient and/or by a further solid excipient [0006] and [0016].  Injac et al. teaches a dry formulation or granulation comprising, in admixture, more than 50 wt. %, preferably more than 60 wt. % of active pharmaceutical ingredient and from 1 
Injac et al. teaches the dry formulation or granulation is suitable for active pharmaceutical ingredients selected from the group consisting of eprosartan, irbesartan, amoxicillin, levofloxacin, metformin and sevelamer, their salts, hydrates or solvates, respectively optionally combined with another active pharmaceutical ingredient ([0032] and [0054]). 
Injac et al. teaches that the nonaqueous excipient is selected from the group consisting of liquid surfactants, preferably of non-ionic type; liquid polyethylene glycol; liquid paraffin; propylene glycol; liquid fatty alcohols with at least 8 carbon atoms; liquid triglycerides or oils; liquid wax; liquid polyethoxylated fatty acids; liquid PEG glycerol fatty acid esters; and liquid ethers of polyethylene glycol and alkyl alcohols [0017]. 
 Suitable examples of originally liquid, non-aqueous excipients include liquid triglycerides or oils such as petroleum, soybean oil, mineral oil, peanut oil, castor oil, coconut oil, corn oil, cottonseed oil, olive oil, palm oil, rapeseed oil, sesame oil, sunflower oil; liquid wax; liquid polyethoxylated fatty acids such as PEG-laurate [0084].
Injac et al. further teaches that the dry formulation or granulation further comprises a solid excipient selected from microcrystalline cellulose, lactose, isomalt, solid polyethylene glycol, mannitol, sorbitol, starch, calcium phosphates, carboxymethylcellulose (calcium or sodium), cellulose, silicified microcrystalline cellulose, cellulose acetate, colloidal silicon dioxide, dextranes, dextrin, glucose, 
Accordingly, prior to the effective filing date of the instant application it would have been obvious to a person of ordinary skill in the art to prepare the dry formulation of Tesse by procedures known in the art as taught by Injac et al. which teaches preparing dry powder formulations for active pharmaceutical ingredients including amoxicillin comprising the addition of a liquid, non-aqueous oil such as peanut oil (groundnut oil).  Injac et al. teaches the use of between 1% and 10% of the liquid, non-aqueous oil which overlaps with the amount of oil claimed in claim 68 of the instant application (about 2mg/g -50mg/g which is equal to about 0.2%-5%).
Even though Injac et al. does not specifically exemplify the use of peanut oil as the liquid non-aqueous oil in the preparation of amoxicillin, a person of ordinary skill in the art would have been motivated to select the use of an oil such as peanut oil in view of the known antimicrobial and antioxidant properties of nut oils as taught by Orhan et al. 
Orhan et al. investigates the antioxidant and antimicrobial activity of various nut oils including Arachis hypogea L. (peanut or groundnut) oil (abstract).  Orhan et al. demonstrates that groundnut oil has antibacterial and antifungal activities (Table 1 page 254).  Orhan et al. further demonstrates that peanut oil has antioxidant activity (page 255).

With respect to the amounts of each component as claimed, it is obvious to vary and/or optimize the amounts of components provided in a composition such that optimal treatment results are achieved.  Furthermore, it is obvious to vary and/or optimize the amount of a compound provided in the composition, according to the guidance provided in the reference in order to provide a composition having the desired properties such as the desired ratios, concentrations, percentages, etc.   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). 
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.
Conclusion
Claims 63-73 and 83-85 are rejected.  Claims 74-76 are withdrawn. Claims 1-62 and 77-82 are canceled.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM